NOT FOR PUBLICATION                         FILED
                       UNITED STATES COURT OF APPEALS                     APR 16 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ANTHONY PENTON,                                  No.    19-56201

                   Petitioner-Appellant,         D.C. No.
                                                 3:06-cv-00233-WQH-RBM
     v.

A. MALFI,                                        MEMORANDUM*

                   Respondent-Appellee.

                      Appeal from the United States District Court
                        for the Southern District of California
                      William Q. Hayes, District Judge, Presiding

                            Submitted November 18, 2020**
                                Pasadena, California

Before: CALLAHAN, BUMATAY, and VANDYKE, Circuit Judges.

          Petitioner Anthony Penton appeals the district court’s denial of his habeas

petition under 28 U.S.C. § 2254, raising seven claims. We have jurisdiction under

28 U.S.C. §§ 1291 and 2253, and we review the district court’s decision de novo.




*
 This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
**
  The panel unanimously concludes this case is suitable for decision without oral
argument. See Fed. R. App. P. 34(a)(2).
Boyer v. Belleque, 659 F.3d 957, 964 (9th Cir. 2011). We affirm.1

      First, the state trial court did not err in imposing the upper term sentence based

on its finding that Petitioner’s “prior convictions are numerous and of increasing

seriousness.”   Petitioner argues that the “narrow” prior conviction exception

discussed in Apprendi v. New Jersey, 530 U.S. 466, 490 (2000), and Cunningham v.

California, 549 U.S. 270, 275, 288–89 (2007) (“Apprendi claim”) does not apply to

the state trial judge’s determination. But the Supreme Court did not specify the prior

conviction exception’s precise contours, which we have subsequently recognized as

a lack of clearly established law on its scope. See Kessee v. Mendoza-Powers, 574

F.3d 675, 676–77, 679 (9th Cir. 2009). And other courts have interpreted the prior

conviction exception in such a way that comports with the state trial court’s

determination here. See, e.g., People v. Towne, 186 P.3d 10, 16 (Cal. 2008).2 The

state court’s rejection of Petitioner’s Apprendi claim was not contrary to or an

unreasonable application of clearly established Supreme Court precedent. See 28




1
  Because the parties are familiar with the facts, we recite them here only as
necessary.
2
  The Supreme Court in Cunningham reiterated that the fact of a prior conviction
remains an exception to Apprendi; it did not delineate the exception’s scope. See
Cunningham, 549 U.S. at 274–75, 288–89 (2007). Cunningham therefore does not
squarely address or clearly extend to Petitioner’s Apprendi claim. See Moses v.
Payne, 555 F.3d 742, 754 (9th Cir. 2009).

                                          2
U.S.C. § 2254(d)(1).3

      Second, the state court’s rejection of Petitioner’s claim that the prosecutor

suppressed allegedly exculpatory police reports was not objectively unreasonable.

See 28 U.S.C. § 2254(d); Brady v. Maryland, 373 U.S. 83, 87 (1963). While

Petitioner argues that the prosecutor’s untimely production of the reports materially

impacted his defense, the state court reasonably determined that Petitioner already

knew the information contained within the reports and could have presented it had

he elected to take the stand. See Milke v. Ryan, 711 F.3d 998, 1017 (9th Cir. 2013).

Petitioner already knew when he had reported his rental car as stolen and he already

knew Thess Good, a friend of his discussed in one of the reports. Additionally, the

jury heard multiple witnesses identify Petitioner as the culprit, and that Petitioner

was linked to phone numbers that had made numerous calls in the same area as the

crime, during the same time as the crime (and victims had observed that one of the

perpetrators used a cell phone during the commission of the crime). The jury also

learned that a search of Petitioner’s home revealed an identification card with

Petitioner’s picture alongside the last name of the subscriber of one of the phone

numbers that had made those many suspicious calls. Considering the substantial



3
  Petitioner’s argument that the state trial judge unreasonably determined the facts
pertaining to Petitioner’s sentencing fail because they are based on alleged errors of
state law, which does not warrant habeas relief. Swarthout v. Cooke, 562 U.S. 216,
219 (2011) (per curiam).

                                          3
incriminating evidence presented at trial, and the fact that Petitioner chose not to

pursue the information contained within the reports that he already knew, earlier

disclosure of the reports would not have reasonably resulted in a different outcome.

See Turner v. United States, 137 S. Ct. 1885, 1893 (2017).4

      Third, the state court’s exclusion of evidence pertaining to a stolen rental car

was not contrary to or an unreasonable application of any clearly established

Supreme Court precedent. See Nevada v. Jackson, 569 U.S. 505, 509 (2013) (per

curiam); United States v. Scheffer, 523 U.S. 303, 308 (1998). The state trial court

only excluded statements that qualified as hearsay, and allowed Petitioner to testify

on the topic if he so chose. And as discussed, limiting the admissibility of those

statements to Petitioner’s testimony does not contradict or unreasonably apply

Mitchell. See supra n.4.5 But even if the state trial court unconstitutionally excluded


4
  By limiting the admissibility of certain evidence to Petitioner’s testimony, the state
trial court did not contradict or misapply Mitchell v. United States, 526 U.S. 314,
327–28 (1999). Mitchell does not squarely address or clearly extend to the
application of well-established evidence exclusion rules and the need for a
defendant’s testimony to introduce otherwise-excluded evidence. See id. at 316–17,
27–28; Moses, 555 F.3d at 754. Moreover, we have previously upheld a trial judge’s
evidentiary ruling even when it meant that the admission of certain evidence required
the requisite foundation, which could only occur through the defendant’s testimony.
See Menendez v. Terhune, 422 F.3d 1012, 1030–31 (9th Cir. 2005).
5
  While Petitioner argues that the state trial court unreasonably excluded the
evidence under the factors discussed in Miller v. Stagner, 757 F.2d 988, 994 (9th
Cir. 1985), the Miller factors do not constitute clearly established Supreme Court
precedent for the purposes of habeas relief under AEDPA. See Moses, 555 F.3d at
759.

                                           4
hearsay evidence, the exclusion did not have substantial and injurious effect or

influence in determining the jury’s verdict—especially given that, for the reasons

discussed above, “the State’s evidence of guilt was, if not overwhelming, certainly

weighty.” Brecht v. Abrahamson, 507 U.S. 619, 639 (1993); see also Kyles v.

Whitley, 514 U.S. 419, 435 (1995).6 Indeed, Petitioner’s argument that the excluded

evidence was “highly probative of the lack of a relationship between [Petitioner] and

[his codefendant],” is belied by Petitioner’s own statement to the police that he drove

his “friend” and co-defendant who he had known “for … a few weeks” to the store

and left the co-defendant in his rental car with the keys in the ignition.

      Fourth, the state court reasonably rejected Petitioner’s argument that

testimony in a post-trial hearing, in the absence of Petitioner’s presence, did not

violate Petitioner’s rights under the Confrontation Clause. There is no clearly

established Supreme Court precedent extending the Confrontation Clause to post-

trial hearings; indeed, the Supreme Court has repeatedly referred to the

Confrontation Clause right as a trial right. See, e.g., Pennsylvania v. Ritchie, 480

U.S. 39, 52–53 (1987); California v. Green, 399 U.S. 149, 157 (1970). While



6
  Neither did the state trial court’s evidentiary ruling constitute an unreasonable
determination of the facts. 28 U.S.C. § 2254(d)(2). The state trial court reasoned
that “[t]he timing [of the reporting] is unique only in that it puts in issue the
credibility of [Petitioner] who obviously would be subject to cross-examination if
he took the stand.” The timing of Petitioner’s reporting did not affect the
admissibility of the excluded evidence.

                                           5
Petitioner argues that the Confrontation Clause should apply in post-trial

determinations of guilt, habeas review is not the appropriate place to extend Supreme

Court precedent.     Neither was the state court’s rejection of this claim an

unreasonable determination of the facts.         28 U.S.C. § 2254(d)(2).        Even if

confrontation rights apply in hearings adjudicating motions for new trials, the state

court reasonably determined that the testimony at issue was only part of the reason

the trial court denied his motion, which is a reasonable determination especially

considering the weight of the evidence implicating Petitioner. As such, any alleged

error did not have a substantial or injurious effect on the outcome of the proceeding.

See Brecht, 507 U.S. at 637.

      Fifth, the state court’s rejection of Petitioner’s attempt to collaterally attack a

prior conviction due to the lack of appellate counsel was not contrary to or an

unreasonable application of Lackawanna County District Attorney v. Coss, 532 U.S.

394, 404 (2001); 28 U.S.C. § 2254(d)(1). Lackawanna explicitly delimited its

exception to rights protected by the Sixth Amendment and Gideon v. Wainwright,

372 U.S. 335 (1963), and “[t]he Sixth Amendment does not include any right to

appeal.” Martinez v. Ct. of Appeal of Cal., Fourth App. Dist., 528 U.S. 152, 160

(2000). Because Lackawanna does not clearly extend to appellate counsel, the state

court reasonably rejected this claim. See Hooper v. Shinn, 985 F.3d 594, 614–15

(9th Cir. 2021).


                                           6
      Sixth, the state court did not unreasonably reject Petitioner’s ineffective

assistance of appellate counsel claim. Petitioner fails to establish how his appellate

counsel’s representation fell below an objective standard of reasonableness, or how

the results of the proceeding would have been different had his appellate counsel

raised claims that multiple courts have since rejected, or that any unraised claims

were plainly stronger than the claims raised. See Davila v. Davis, 137 S. Ct. 2058,

2067 (2017); Harrington v. Richter, 562 U.S. 86, 104 (2011), Cullen v. Pinholster,

563 U.S. 170, 189 (2011); Strickland v. Washington, 466 U.S. 668, 687 (1984).

Petitioner merely reincorporates the same arguments made throughout his briefings

that we reject herein, and unpersuasively argues that the unraised claims were non-

frivolous. Cf. Davila, 137 S. Ct. at 2067 (“Effective appellate counsel should not

raise every nonfrivolous argument on appeal, but rather only those arguments most

likely to succeed.”).

      Seventh, for the reasons stated herein, none of Petitioner’s alleged errors

combine for a cumulative effect that is so prejudicial as to require reversal. See

Killian v. Poole, 282 F.3d 1204, 1211 (9th Cir. 2002).

      Finally, we deny Petitioner’s pending motion to stay appellate proceedings as

moot in lieu of this disposition. Petitioner requests a stay and order that the district

court hold his petition in abeyance pending the resolution of his “forthcoming filing

of an actual innocence claim in state court,” but has not indicated that he has initiated


                                           7
any such state court proceedings.         A claim of actual innocence does not

independently warrant federal habeas relief, Herrera v. Collins, 506 U.S. 390, 400,

404 (1993), and Petitioner has not demonstrated how his proffered evidence

strengthens his existing claims to the point that his arguments become potentially

meritorious. Cf. Gonzalez v. Wong, 667 F.3d 965, 986 (9th Cir. 2011). Finally, the

denial of his stay motion in federal court will not prevent him from pursuing his

actual innocence claim in state court.7

      The district court is AFFIRMED, and Petitioner’s motion to stay is DENIED.




7
 Because we deny Petitioner’s motion as moot in lieu of this disposition, we likewise
deny Petitioner’s alternate request to allow Petitioner an evidentiary hearing before
the district court as moot as well.

                                          8